Citation Nr: 1425025	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-30 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (to include major depressive disorder, anxiety disorder, NOS, and posttraumatic stress disorder (PTSD)).

2.  Entitlement to service connection for coronary artery disease, as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, in which the RO denied service connection for an acquired psychiatric disorder, and therefore, denied service connection for coronary artery disease as secondary to an acquired psychiatric disorder.

The Board has reframed the issue of service connection for depression, anxiety, and PTSD as entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder, anxiety disorder, NOS, and PTSD in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Veteran testified before the undersigned Veterans Law Judge at an April 2014 Travel Board hearing in Milwaukee, Wisconsin.  A copy of the transcript has been attached to the record.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

The issue of coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Neither psychiatric symptoms nor a psychiatric disability was noted upon entry into active service.

2.  Psychiatric symptoms were reported in active service.

3.  The Veteran's current major depressive disorder and anxiety disorder, NOS, are etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for major depressive disorder and anxiety disorder, NOS, have been met.  38 U.S.C.A. § 1110, 1111, 1131, 1132, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for an acquired psychiatric disorder (that encompasses all psychiatric symptoms variously claimed or diagnosed).  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); See also Contant v. Principi, 17 Vet. App. 116 (2003).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In this case, major depressive disorder and anxiety disorder, NOS, are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder because during active service he was bullied, endured a somewhat violent breakup of his marriage, and had his life threatened at least twice.  See Travel Board Hearing Transcript, p. 3.  The Veteran also contends that, while he had "nervous trouble" as a child, he had no psychiatric symptoms upon entry into service, and his enlistment examination "said no for depression or excessive worry and no for nervous trouble of any sort."  See Travel Board Hearing Transcript, p. 11-12.

After review of the evidence, the Board finds that a psychiatric disorder was not "noted" upon entry into active service.  The report of the physical examination for service entrance in July 1972 notes that the Veteran had lost weight in last month; six colds in a year; minimal leg cramps; and an infected toenail with rash and blisters on feet.  There is no indication of any psychiatric symptoms or history of diagnosis or treatment for a psychiatric disorder.  The Report of Medical History also shows the Veteran marked that he had no depression or excessive worry and no nervous trouble of any sort.  The examiner at the time of service entrance did not note the presence of a psychiatric disorder.  For these reasons, the Board finds that a psychiatric disorder was not "noted" at service entrance, and the presumption of soundness with regard to an acquired psychiatric disorder attaches.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

On the question of whether an acquired psychiatric disorder was directly incurred in service, the Board finds that psychiatric symptoms were reported in active service.  
In March 1973, the Veteran marked on his Report of Medical History that he had depression or excessive worry, and "nervous trouble of any sort."  The accompanying March 1973 physical examination report indicates that the Veteran had experienced depression and nervous trouble since childhood that was self-treated with patent oral stomach medications, and that there were no complications or sequelae.  In July 1975 on his Report of Medical History, the Veteran again marked having depression or excessive worry.  The accompanying physical examination report notes the Veteran's psychiatric symptoms were due to personal and service problems, partially resolved by consultation with a social worker.

With regard to the element of a current disability, private treatment records indicate the Veteran has been treated for an acquired psychiatric disorder since 1995.  During the course of private psychiatric treatment from February 2002 to April 2007, the Veteran was diagnosed with multiple psychiatric disabilities including: bipolar affective disorder, PTSD, cognitive disorder, personality disorder, NOS, chronic major depression, and generalized anxiety disorder.  In a May 2008 VA mental disorders examination, the Veteran was diagnosed with major depressive disorder and anxiety disorder, NOS.

On the question of the relationship of a current disability to service, the evidence shows that the Veteran's current major depressive disorder and anxiety disorder, 

NOS, are etiologically related to service.  While the May 2008 VA examiner opined that the current major depressive disorder and anxiety disorder were not caused by or a result of the Veteran's active service, this opinion is based on the VA examiner concluding that these conditions existed prior to active service.  As the Veteran has been found sound upon entrance into active service, the May 2008 VA opinion is based upon an inaccurate factual premise, so is assigned no probative value.  Weighing in the claim's favor, in September 2007, a private treatment psychologist concluded that after reviewing the Veteran's "military psychiatric records" it was his opinion that there was a correlation to chronic depression and an anxiety disorder that dated back to active duty service.  In addition, a VA psychiatrist submitted a letter in August 2008, in which he opined that after review of the service treatment records it was his impression that the Veteran experienced symptoms of depression and anxiety while in service, and he was currently being treated for recurrent major depressive disorder.  While the opinions in the record are not supported by strong rationales, in the absence of probative medical opinion evidence to the contrary, and resolving reasonable doubt in the Veteran's favor, the Board finds that the current major depressive disorder and anxiety disorder, NOS, were directly incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that the Veteran was diagnosed with PTSD by private treatment providers, and that a private psychiatrist submitted a positive nexus opinion for PTSD; however, the Veteran did not experience combat, his stressor was not based on fear of hostile military or terrorist activities, and he did not provide a stressor statement for verification.  The Board reviewed the evidence of record, including the service personnel records, and found that the weight of the evidence was against 

finding an in-service stressor as reported to the private psychiatrist (that a sergeant pulled a gun and threatened to shoot the Veteran, and that he was subjected to persistent bullying).  As such, service connection for PTSD is not warranted under 38 C.F.R. § 3.304(f). 


ORDER

Service connection for major depressive disorder and anxiety disorder, NOS, is granted.


REMAND

Secondary Service Connection for Coronary Artery Disease

After review of the record, the Board finds that additional development is needed on the issue of service connection for coronary artery disease.  A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) (2013).  Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, to obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 (2013); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran contends the coronary artery disease is due to his acquired psychiatric disorder.  The Veteran was provided a VA examination in June 2011, and the VA physician opined that the coronary artery disease was less likely than not related to the complaints of chest pain during military service; however, in the July 2009 claim for compensation, the Veteran specifically asserted that his heart condition was due to (secondary to) his acquired psychiatric disorder, not directly related to active service.  Based on this new theory of entitlement to service connection, as secondary to the now service-connected psychiatric disability, the Board finds that a remand is warranted to obtain a medical opinion as to whether the coronary artery disease is secondary to, that is, either caused by or aggravated by, the service-connected psychiatric disability.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion to assist in determining if the Veteran's coronary artery disease caused or aggravated by the service-connected psychiatric disability (major depressive disorder and anxiety disorder).  If possible, request an addendum opinion from the VA examiner who performed the July 2011 VA Ischemic Heart Disease Examination.  The VA examiner should provide the following opinions:

a. It is at least as likely as not that the Veteran's coronary artery disease is caused by the Veteran's service-connected major depressive disorder and anxiety disorder, NOS?

b. It is at least as likely as not that the Veteran's coronary artery disease permanently worsened in severity beyond a normal progression by the service-connected major depressive disorder and anxiety disorder, NOS?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a rationale for his or her opinion with reference to the evidence of record.

2. After all development has been completed, the AOJ should review the issue of service connection for coronary artery disease (including as secondary to the service-connected major depressive disorder and anxiety disorder).  If the benefit sought is not granted, the AOJ should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran and representative a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


